DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 2/28/2022, to claims 21-23, 31, 40 acknowledged by 
Claims 21-40 are now pending.
Response to Arguments
 First Argument:
	Applicant asserts that the amendments to claim 21 overcomes the 102 rejection of record (Remarks Pages 11-14).
	Examiner’s Response:
Applicant’s arguments with respect to the rejection(s) of claim(s) 21 and 23-24 under the 102 rejection of Nagai have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nagai as a 103 rejection; as the amendments to claim 21 have necessitated a new grounds of rejection for claim 21.
Second Argument:
	Applicant asserts that the amendments to claim 31 overcomes the rejection of Bailey in view of Nagai in view of Shim for not teaching the or suggesting all the elements of the amended claim (Remarks Pages 15-23).
	Examiner’s Response:
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s Remarks appears to lack any analysis of why the references of the prior rejection lack the amended claim language; see the updated rejection of claim 31 below wherein Examiner asserts that the current claim language as written is still rejected under Bailey in view of Nagai in view of Shim.
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21-22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US 20190183670 A1).
Regarding claim 21, Nagai discloses an oral appliance device 10 (Figure 1) for use within a human mouth (see [0115] “a maxillary piece that is mounted to maxillary dentition, a mandibular piece that is mounted to mandibular dentition”), the oral appliance device 10 comprising: 
an upper appliance member 12 that selectively engages upper teeth within the human mouth ([0119], 12 engages the maxilla), the upper appliance member 12 including a flat occlusal upper member surface 12C (See Figures 1-2B, wherein the occlusal surface 12C of member 12 is flat); 
a lower appliance member 14 that selectively engages lower teeth within the human mouth ([0119], 14 engages the mandible), the lower appliance member 14 including a flat occlusal lower member surface 14C (See Figures 1-2B, wherein the occlusal surface 14C of member 14 is flat), the appliance members (12 and 14) being movable relative to one another between an open position and a closed position (see [0122] “The maxillary piece 12 and the mandibular piece 14 are coupled together by the pair of coupling members 20 so as to be capable of opening and closing”; also see Figure 1 which shows an open position and Figure 2A which shows closed position); and 
a first vertical shim 40 (See Figure 1) that is removably secured to one of the appliance members (12) (see [0134] 40 is “detachably attached” to anchor portion 36 which is a part of appliance 12), the first vertical shim 40 including a post 40A (See Figure 1 and [0130]) (see Merriam Webster, https://www.merriam-webster.com/dictionary/post, wherein a “post” is a piece fixed firmly in an upright position) that is (i) integrally formed with the first vertical shim 40 (See Figure 1 and [0130] wherein the post 40A is an integral extending aspect of shim 40) and (ii) monolithic (See Figure 1 and [0130] wherein the post 40A is of the same piece construction of the shim 40, thus being monolithic with each other), wherein the one of the appliance members (12) includes a post receiver 36A (See Figure 1 and [0130]) that is configured to removably receive and retain the post 40A so that the post 40A extends into the post receiver 36A (See Figures 2A-2B and [0130, 0133] wherein the post 40A extend into and is retained by the post receiver (opening) 36A),
the post receiver 36A being formed into one of the flat occlusal member surfaces (See Figures 1 and 2A wherein the post receiver 36A is formed into the flat occlusal member surface 12C as the lower flat occlusal surface of the anchor 38 which contains the receiver 36A is shown to be congruent and continuous and a part of the flat occlusal member surface 12C, [0125-0131]).
Nagai (embodiment 10) does not disclose wherein the post 40A being configured to threadingly engage the post receiver 36A.
However, Nagai discloses another embodiment 70 (See Figures 5A-5B) wherein the analogous posts are in the form of screws 92 (See Figure 5A) which threadingly engage into the analogous post receiver 86 (See Figure 5A and [0164]) wherein the screws enable the analogous vertical shims 90 from dropping out of the mouth appliance (see [0167]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the post 40A with external threads (like a screw) and post receiver 36A with internal threads (to receive threading) to threadingly engage each other as taught by the embodiment 70 of Nagai in order to ensure that the post 40A is fully secured to the appliance member 12 (see [0164, 0167]).
Regarding claim 22, Nagai discloses the invention of claim 21 above.
Nagai further discloses wherein the first vertical shim 40 has a first shim midline, the post 40A being formed along the first shim midline (See Annotated Figure 1 below of Nagai, wherein the first vertical shim 40 has a first shim mid-line, and see wherein the post 40A is formed on and thus along that mid-line).

    PNG
    media_image1.png
    487
    558
    media_image1.png
    Greyscale

Regarding claim 24, Nagai discloses the invention of claim 21 above.
Nagai further discloses wherein the first vertical shim 40 is movable between 
(i) a disengaged configuration, wherein the first vertical shim 40 is disengaged from the one of the appliance members 12 (See Figure 1, wherein the shim 40 is disengaged, and further see [0134] wherein the shims 40 are easily disengaged as needed), and 
(ii) an engaged configuration, wherein the first vertical shim 40 is secured to the one of the appliance members 12 (See Figures 2A-2B, wherein an engaged state is shown).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US 20190183670 A1) in view of Frantz (US 6109265 A).
Regarding claim 23, Nagai discloses the invention of claim 21 above.
Nagai does not disclose wherein the one of the appliance members includes an appliance member midline, the post receiver being formed along the appliance member midline.
However, Frantz discloses an analogous oral appliance device 10 for use within a human mouth (Fig. 1) comprising analogous upper and lower appliance members 11/12 (Fig. 2) with an analogous first vertical shim 15 (Fig. 1-7) that is removably secured to one of the appliance members 11/12 (Fig. 7), the first vertical shim 15 including an analogous post 18 (Fig. 7), an analogous post receiver (See Annotated Fig. 7 below) that is configured to removably receive and retain the post 18 so that the post 18 extends into the post receiver (See Annotated Fig. 7), wherein the one of the appliance members 11/12 includes an appliance member midline (See Annotated Fig. 7), the post receiver being formed along the appliance member midline (See Annotated Fig. 7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the post 40A and post receiver 36A of Nagai to have similar construction to that of Frantz such that the post receiver 46A being formed along an appliance member midline as taught by Frantz above, wherein the construction of Frantz enables the usage of a steel wire 20 anchor thus providing an improved securement between the post 40A and post receiver 36A (Frantz Col. 4 lines 45-57).

    PNG
    media_image2.png
    527
    618
    media_image2.png
    Greyscale

Claims 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US 20190183670 A1) in view of Shim (US 20170273819 A1).
Regarding claim 25, Nagai discloses the invention of claim 21 above.
Nagai does not disclose wherein first vertical shim 40 further includes a second post that is spaced apart from the first post, the second post being configured to engage a second post receiver. 
However, Shim teaches an analogous mouth device 11 with an analogous removable shim 223 (See Figure 7) with an analogous first post 224 spaced apart from a second post 224 (See Figures 7 and [0079]) which mate into respective first and second post receivers 222 (See Figures 7 and [0079]) wherein having a second post and second post receiver increases the overall securement and ensures the shim 223 is in proper orientation relative to the rest of the device.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second post 40A-2 to the first vertical shim 40 and second post receiver 36A-2 to the appliance member 12 of Nagai as taught by Shim in order to provide further securement and ensure proper shim orientation relative to the mouth appliance the shim is attached to (See Shim Figure 7 and [0079]).
Regarding claim 26, Nagai in view of Shim discloses the invention of claim 25 above.
Nagai in view of Shim discloses wherein the first vertical shim 40 has at least two spaced apart points of engagement with the one of the appliance members (12) (see combination in claim 25 above, wherein thus as combined Nagai in view of Shim comprises a first post 40 which engages into post receiver 36, so one point of engagement, spaced apart from a second post 40-2 engaging into a second post receiver 36-2, a second point of engagement).
Regarding claim 27, Nagai discloses the invention of claim 21 above.
Nagai does not disclose wherein both the first vertical shim 40 and the one of the appliance members 12 each includes an alignment system configured to align the coupling between the first vertical shim and the one of the appliance members.
However, Shim teaches an analogous mouth device 11 with an analogous removable shim 223 (See Figure 7) with an analogous first post 224 spaced apart from a bump 224 (See Figures 7 and [0079], wherein this is termed a “bump”) which mate into respective first post receiver 222 and recess 222 (See Figures 7 and [0079], wherein this is a “slot” which the same structure as a “recess” as it is an indentation into the 210 structure, see https://www.dictionary.com/browse/recess for a definition of recess being an “indentation”) wherein having this second engagement aspect in the form of a bump 224 and recess 222 increases the overall securement and ensures the shim 223 is in proper orientation relative to the rest of the device, thus being an “alignment system” which would align the coupling between the shim 223 and appliance member 11 (See Figure 7 and [0079]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a bump 224 to the first vertical shim 40 and recess 222 to the appliance member 12 of Nagai as taught by Shim in order to provide further securement and ensure proper shim orientation relative to the mouth appliance the shim is attached to, thus being an “alignment system” that would align the vertical shim 40 and appliance member 12 (See Shim Figure 7 and [0079]).
Regarding claim 28, Nagai in view of Shim discloses the invention of claim 27 above.
Nagai in view of Shim discloses wherein the first vertical shim 40 alignment system includes one of a bump 224 and a recess 222 (See Shim Figure 7 and [0079], and see combination in claim 27 above, wherein the shim 40 comprises a bump 224).
Regarding claim 29, Nagai in view of Shim discloses the invention of claim 28 above.
Nagai in view of Shim discloses wherein the one of the appliance members 12 alignment system includes the other of the bump 224 and the recess 222 (See Shim Figure 7 and [0079], and see combination in claim 27 above, wherein the appliance member 12 comprises a recess 222).
Regarding claim 30, Nagai in view of Shim discloses the invention of claim 29 above.
Nagai in view of Shim discloses wherein the bump 224 on the one of the first vertical shim 40 and the appliance members 12 is configured to fit and be retained within the recess 222 on the other of the first vertical shim 40 and the appliance members 12 so that the first vertical shim 40 is aligned with the one of the appliance members 12 (See Shim Figure 7 and [0079] wherein the analogous shim 223 mates with analogous appliance member 11 via the fitting and retaining of bump 224 into recess 222 wherein this then further causes the shim 223 to be aligned with the member 11).
Claims 31-37 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 20070283967 A1) in view of Nagai (US 20190183670 A1) in view of Shim (US 20170273819 A1).
Regarding claim 31, Bailey discloses an oral appliance device 10 (See Figures 1-3) for use within a human mouth (see [0049]), the oral appliance device 10 comprising: 
an upper appliance member 12 (See Figure 2) that selectively engages upper teeth within the human mouth (see [0030]); 
a lower appliance member 14 (See Figure 1) that selectively engages lower teeth within the human mouth (see [0027]); 
a first vertical shim 58 (See Figure 3), the first vertical shim 58 having a first length (See Annotated Figure AA) and a first shim height (See Figures 2-3 wherein 58 has a height) that is substantially uniform along the first shim length (See Annotated Figure AA wherein the indicated length of the shim has a uniform (‘same’) height along that length); and 
a second vertical shim 30 (See Figure 3), the second vertical shim 30 having a second shim length (See Annotated Figure AA) and a second shim height that is (i) substantially uniform along the second shim length (See Annotated Figure AA wherein the indicated length of the shim has a uniform (‘same’) height along that length), and (ii) that is different than the first shim height (See Figure 3 wherein vertical shim 30 has a different shim height than shim 58).
Bailey does not disclose the first or second vertical shims being removably secured to the upper and lower appliance members respectively, 
the first vertical shim including a first post that is (i) integrally formed with the first vertical shim, and (ii) monolithic, wherein the upper appliance member includes an upper post receiver that is configured to removably receive and retain the first post so that the first post extends into the upper post receiver, the first vertical shim having a first shim midline, the first post being formed along the first shim midline, 
the second vertical shim including a second post that is (i) integrally formed with the second vertical shim, and (ii) monolithic, wherein the lower appliance member includes a lower post receiver that is configured to removably receive and retain the second post so that the second post extends into the lower post receiver, the second vertical shim having a second shim midline, the second post being formed along the second shim midline.
Bailey does disclose that the mating of shims 58 and 30 maintains an interocclusal space to improve breathing [0031].
Furthermore, Nagai teaches an analogous oral appliance device 10 (Figures 1-2B) for use within a human mouth (see [0115] “a maxillary piece that is mounted to maxillary dentition, a mandibular piece that is mounted to mandibular dentition”), the oral appliance device 10 comprising: an analogous appliance member 12 that selectively engages teeth within the human mouth (see [0119]) and an analogous vertical shim 40 (See Figure 1) (analogous function in creating an interocclusal space in the form of a gap [0133]) that is removably secured to the analogous appliance member 12 (see [0134] 40 is “detachably attached” to anchor portion 36 which is a part of appliance 12);
 the vertical shim 40 including a post 40A that is (i) integrally formed with the vertical shim 40 (See Figure 1 and [0130] wherein the post 40A is an integral extending aspect of shim 40) and (ii) monolithic (See Figure 1 and [0130] wherein the post 40A is of the same piece construction of the shim 40, thus being monolithic with each other), wherein the appliance member 12 includes a post receiver 36A (See Figure 1 and [0130]) that is configured to removably receive and retain the post 40A so that the post 40A extends into the post receiver 36A (See Figures 2A-2B and [0130, 0133] wherein the post 40A extend into and is retained by the post receiver (opening) 36A), the vertical shim 40 having a shim midline, the post 40A being formed along the shim midline (See Nagai Annotated Figure 1 above);
wherein this enables the vertical shim to be easily swapped out and adjusted (see [0134-0135]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the first vertical shim 58 and second vertical shim 30 to be removably/detachably secured to the upper appliance member 12 and lower appliance member 14 respectively with the structure as taught by Nagai above in order to enable adjustment of the vertical shims 58 and 30 (See Nagai [0134-0135]).
Bailey in view of Nagai does not disclose the first and second vertical shims (58, 30) having at least two spaced apart points of engagement with the upper and lower appliance members (12, 14) respectively.
However, Shim teaches an analogous mouth device 11 with an analogous removable shim 223 (See Figure 7) with two points of engagement 224 (See Figures 7 and [0079]) which mate/engage into respective features 222 of the analogous mouth device 11 (See Figures 7 and [0079]) wherein having a two points of engagement for securing a detachable shim increases the overall securement and ensures the shim 223 is in proper orientation relative to the rest of the device (see [0079]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first and second vertical shims (58, 30) of Bailey in view of Nagai with two spaced apart points of engagement 224 to mate into features 222 as taught by Shim in order to provide an increased securement and alignment for the detachable shims as combined (see Shim [0079]).

    PNG
    media_image3.png
    667
    964
    media_image3.png
    Greyscale

Regarding claim 32, Bailey in view of Nagai in view of Shim discloses the invention of claim 31 above.
Bailey further discloses wherein the upper appliance member 12 and the lower appliance member 14 are movable relative to one another between (i) an open configuration so that the first vertical shim 58 and the second vertical shim 30 are spaced apart when the vertical shims are secured to the appliance members (see Bailey[0035] wherein the trays are movable in regards to free movement of the jaw, the members 14 and 12 may move to an open configuration as claimed, further see [0049] wherein the jaw can open with the device thus spacing apart shims 58 and 30), and (ii) a closed configuration so that there is no air space between the vertical shims (58, 30) when the vertical shims are secured to the appliance members (See Figure 3 which shows a closed configuration).
Regarding claim 33, Bailey in view of Nagai in view of Shim discloses the invention of claim 31 above.
Bailey further discloses wherein in the closed configuration (See Figure 3), the upper appliance 12 and the lower appliance 14 are spaced apart from one another by a distance equal to the first shim height plus the second shim height (See Figure 3 wherein the interocclusal distance is equal to the height of shim 58 plus the height of shim 30).
Regarding claim 34, Bailey in view of Nagai in view of Shim discloses the invention of claim 31 above.
Bailey in view of Shim further teaches wherein the first vertical shim 58 and upper appliance member 12 combine to include an alignment system that aligns the first vertical shim 40 with the upper appliance 12 (See Shim Figure 7 wherein the engagement features 224 act as an alignment system as since they are two points of engagement they force a specific alignment orientation between the shim 223 and the mouth piece 11 they secure to).
Regarding claim 35, Bailey in view of Nagai in view of Shim discloses the invention of claim 34 above.
Bailey in view of Shim further teaches wherein the first vertical shim 58 includes one of a bump and a recess of the alignment system (See Shim Figure 7 and [0079] wherein feature 224 of the shim 223 is a bump).
Regarding claim 36, Bailey in view of Nagai in view of Shim discloses the invention of claim 34 above.
Bailey in view of Shim further teaches the upper appliance member 12 includes one of a bump and a recess of the alignment system (See Shim Figure 7 and [0079] wherein slots 222 of the analogous appliance member 222 may be termed a “recess” as it is an indentation into the 210 structure of the appliance, see https://www.dictionary.com/browse/recess for a definition of recess being an “indentation”).
Regarding claim 37, Bailey in view of Nagai in view of Shim discloses the invention of claim 36 above.
Bailey in view of Shim further teaches wherein the bump 224 of one of the first vertical shim 38 and the upper appliance member 12 fits and is retained within the recess 222 on the other of the first vertical shim 38 and the upper appliance member 12 so that the first vertical shim 58 is aligned with the upper appliance member 12 (See Shim Figure 7 and [0079] wherein the analogous shim 223 mates with analogous appliance member 11 via the fitting and retaining of bump 224 into recess 222 wherein this then further causes the shim 223 to be aligned with the member 11).
Regarding claim 40, Bailey discloses an oral appliance device 10 (See Figures 1-3) for use within a human mouth (see [0049]), the oral appliance device 10 comprising: 
an upper appliance member 12 (See Figure 2) that selectively engages upper teeth within the human mouth (see [0030]), the upper appliance member 12 having an upper front area and a plurality of upper sides (See Annotated Figure 2 below), the upper appliance member 12 including a flat occlusal, upper member surface (See Figures 1-3 and [0046] wherein bottom surface of shim 58 is connected to appliance member 12 thus being an “upper member surface” which is flat and on the occlusal side of the teeth thus being “occlusal”) that is configured to be positioned facing downward toward one of a mandibular dental arch and a lower dental arch (See Figure 3 wherein the surface is facing downward towards the lower appliance member 14 which engages a lower/mandibular dental arch),
the flat occlusal, upper member surface (bottom surface of shim 58) being formed only on the upper sides and not the upper front area (See Annotated Figure 2 below, wherein the shim 58 and thus its bottom, flat, occlusal upper member surface is only formed on the indicated upper sides of the upper appliance member 12 and not on the upper front area); 

    PNG
    media_image4.png
    552
    638
    media_image4.png
    Greyscale

a lower appliance member 14 (See Figure 1) that selectively engages lower teeth within the human mouth (see [0027]), the upper appliance member 14 having an lower front area and a plurality of lower sides (See Annotated Figure 2 below), the lower appliance member 14 including a flat occlusal, lower member surface (See Figures 1-3 and [0046] wherein upper surface of pad 56 is connected to appliance member 14 thus being an “lower member surface” which is flat and on the occlusal side of the teeth thus being “occlusal”) that is configured to be positioned facing upward toward one of a maximal dental arch and a upper dental arch (See Figure 3 wherein the surface is facing upwards towards the upper appliance member 12 which engages an upper/maximal dental arch),
the flat occlusal, lower member surface (bottom surface of pad 56) being formed only on the lower sides and not the lower front area (See Annotated Figure 1 below, wherein the pad 56 and thus its bottom, flat, occlusal upper member surface is only formed on the indicated lower sides of the upper appliance member 12 and not on the lower front area); 


    PNG
    media_image5.png
    539
    658
    media_image5.png
    Greyscale

a first vertical shim 58 (See Figure 3), the first vertical shim 58 having a first length (See Annotated Figure AA) and a first shim height (See Figures 2-3 wherein 58 has a height) that is substantially uniform along the first shim length (See Annotated Figure AA wherein the indicated length of the shim has a uniform (‘same’) height along that length); and 
a second vertical shim 30 (See Figure 3), the second vertical shim 30 having a second shim length (See Annotated Figure AA) and a second shim height that is substantially uniform along the second shim length (See Annotated Figure AA wherein the indicated length of the shim has a uniform (‘same’) height along that length), and that is different than the first shim height (See Figure 3 wherein vertical shim 30 has a different shim height than shim 58).
Bailey does not disclose the first or second vertical shims being removably secured to the upper and lower appliance members respectively, and the upper appliance including (i) a first shim receiver, (ii) a second shim receiver and the lower appliance member including (i) a third shim receiver, and (ii) a fourth shim receiver, and the first vertical shim including (i) a first appliance engager configured to threadingly engage the one of the first shim receiver and the second shim receiver, and the second vertical shim including a second appliance engager configured to threadingly engage the one of the third shim receiver and the fourth shim receiver.
Bailey does disclose that the mating of shims 58 and 30 maintains an interocclusal space to improve breathing [0031].
Furthermore, Nagai teaches an analogous oral appliance device 70 (Figures 5A-5B) for use within a human mouth (see [0159] wherein embodiment 70 shares disclosure with the first embodiment 10 and see [0115] “a maxillary piece that is mounted to maxillary dentition, a mandibular piece that is mounted to mandibular dentition”), the oral appliance device 70 comprising: an analogous appliance member 72 that selectively engages teeth within the human mouth (see [0160]) and an analogous vertical shim 90 (See Figure 5A-5B) (analogous function in creating an interocclusal space in the form of a gap [0133, 0164]) that is removably and threadingly secured to the analogous appliance member 72 (see [0164, 0167]) wherein this enables the vertical shim to be easily swapped out and adjusted (see [0134-0135]) and the screws enable the analogous vertical shims 90 from dropping out of the mouth appliance (see [0167]), further wherein the appliance member 72 includes two shim receivers 86 for an appliance engager aspect 90A of each of the received vertical shims 90 attached to the member 72 (See Figures 5A-5B) in order to enable detachability wherein the appliance engager 90A aspect can selectively engage with either of receivers 76 present on the appliance 12 (See Figures 5A-5B). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the first vertical shim 58 and second vertical shim 30 to be threadingly secured to the upper appliance member 12 and lower appliance member 14 respectively as taught by Nagai in order to enable adjustment of the vertical shims 58 and 30 (See Nagai [0134-0135]), wherein providing this would involve providing a shim receiver 76 for each of the vertical shims 58 and 30, so as seen in Figure 2 for the upper appliance member 12 there are a left and right vertical shim 58 present so then there would be a first and second shim receiver 76 present in the upper appliance member 12 for each and as seen in Figure 1 for the lower appliance member 14 there are a left and right vertical shim 30 so then there would be a respective third and fourth shim receiver 76 in the lower appliance member 14 for each, wherein each of the vertical shims 58, 30 would be provided with an appliance engager 90A in order to threadingly engage with the shim receivers 76 in according with the teachings of Nagai embodiment 70 (see Nagai [0164-0167]).
Bailey in view of Nagai does not disclose the first and second vertical shims (58, 30) having at least two spaced apart points of engagement with the upper and lower appliance members (12, 14) respectively.
However, Shim teaches an analogous mouth device 11 with an analogous removable shim 223 (See Figure 7) with two points of engagement 224 (See Figures 7 and [0079]) which mate/engage into respective features 222 of the analogous mouth device 11 (See Figures 7 and [0079]) wherein having a two points of engagement for securing a detachable shim increases the overall securement and ensures the shim 223 is in proper orientation relative to the rest of the device (see [0079]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first and second vertical shims (58, 30) of Bailey in view of Nagai with two spaced apart points of engagement 224 to mate into features 222 as taught by Shim in order to provide an increased securement and alignment for the detachable shims as combined (see Shim [0079]).
Thus as combined with Bailey and Nagai, Shim further teaches the upper appliance 12 is provided with a recess 222 of an alignment system (See Shim Figure 7 and [0079] wherein slots 222 of the analogous appliance member 222 may be termed a “recess” as it is an indentation into the 210 structure of the appliance, see https://www.dictionary.com/browse/recess for a definition of recess being an “indentation”) and the first vertical shim 58 is provided with a bump 224 of an alignment system (See Figure 7 and [0079]) that is configured to engage the recess 222 of the alignment system (See Shim [0079]).
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 20070283967 A1) in view of Nagai (US 20190183670 A1) in view of Shim (US 20170273819 A1) in view of Morgan (US 9999488 B1).
Regarding claim 38, Bailey in view of Nagai in view of Shim discloses the invention of claim 31 above.
Bailey in view of Nagai and Shim does not disclose wherein the first vertical shim 58 is formed from a nylon-based material.
However, Morgan teaches an analogous oral appliance device 10 (Fig. 1-3) with an analogous upper appliance member 12 (Fig. 1) and analogous lower appliance member 28 (Fig. 1) and an analogous vertical shim 44 removably attached to the oral appliance device 10 (Fig. 1 and Col. 5 line 56 – Col. 6 line 10; analogous forming a vertical occlusal spacing) wherein the analogous vertical shim 44 is formed from a nylon-based material (Col. 5 line 56 – Col. 6 line 10, the vertical shim 44 may be formed from nylon polymers).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first vertical shim 58 of Bailey in view of Nagai and Shim from a nylon-based material as taught by Morgan as Morgan teaches this is a known obvious material one would use to fabricate a dental prosthetic or orthodontic appliance (Morgan Col. 5 line 56 – Col. 6 line 10).
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 20070283967 A1) in view of Nagai (US 20190183670 A1) in view of Shim (US 20170273819 A1) in view of Ross (US 20170035534 A1).
Regarding claim 39, Bailey in view of Nagai in view of Shim discloses the invention of claim 31 above.
Bailey in view of Nagai and Shim does not disclose wherein the first vertical shim 58 is manufactured using one of a three-dimensional printer and a selective laser sintering process.
However, Ross teaches an analogous oral device 100 (See Figures 1-4) having an analogous upper appliance member 13 (Fig. 1) and lower appliance member 14 (Fig. 1) having an analogous first vertical shim 15 connected to the analogous upper appliance member (Fig. 1 and 4; analogously forming a vertical spacing between the jaws), wherein the first vertical shim 15 may be manufactured using three-dimensional printing, thus using a three-dimensional printer (see [0062]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first vertical shim 58 of device 10 of Bailey in view of Nagai and Shim via 3D printing as taught by Ross in order to easily and rapidly form a custom vertical shim for a user (Ross [0060-0062]).
Also claim 39 is noted to be a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. As such, Bailey in view of Nagai in view of Shim also alone discloses claim 39 as the overall structure is disclosed regardless of process.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        6/8/2022

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786